DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2017083544 A is a general background reference covering: The image processing apparatus has image output unit which outputs an image, and an acquisition unit which acquires image characteristic information of the image data obtained by reading the image output by the image output unit. An estimation unit estimates the fault location of image processing apparatus using the image characteristic information acquired by acquisition unit. A determination unit determines the image conditions using estimated result, and a setting unit sets the image that should be outputted by the image output unit based on image conditions. (see abstract).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hama et al. (Hama) (US 2005/0030562 A1).
Regarding claim 1, Hama discloses an image processing method in which a processor determines a cause of an image defect based on a test image that is obtained through an image reading process performed on an output sheet output from an image forming device (e.g., FIG. 7 is a flow chart representing the steps of the density control process according to the embodiment. There have heretofore been known a variety of density control factors affecting the image density. In addition, a great number of proposals have been made on techniques for optimizing the density control factors thereby achieving the desired image density. It is also possible to apply such techniques to the embodiment, paragraphs 82, 83), the image processing method comprising: 
the processor identifying an original drawing part that is originally drawn in the test image (e.g., FIG. 8 is a group of diagrams showing a patch-image forming position on the intermediate transfer belt 71. In this embodiment, four patch images Iv are formed in the density control process whereas a single patch image It is formed in the tone control process. The patch images Iv for density control are formed in a rectangular shape extended along the moving direction D2 of the intermediate transfer belt 71. In addition, the four patch images Iv for density control are arranged with suitable spacing in a phantom region Z on the intermediate transfer belt 71, as shown in FIG. 8, paragraph 86); 
the processor extracting, from the test image, a noise point that is a type of image defect (e.g., the foundation sampling may be performed on the individual points in the phantom region Z on the intermediate transfer belt 71, such that the sampling results obtained therefrom may be used in both the density control process and the tone control process. There is no need for performing the foundation sampling on areas but for this region. The following working effects may be attained by forming the density-control patch images Iv and the tone-control patch image It at such positions as to form the greatest possible overlap therebetween and by sharing the results of the foundation sampling obtained from the overlapped portion, paragraph 87); and 
the processor determining which of predetermined two types of cause candidates is a cause of the noise point by determining a degree of overlapping between the original drawing part and the noise point (e.g., FIG. 14 is a graph explanatory of a process for spike-like noise correction. There may be a case where a curve obtained by plotting the sample value against the sampling point may contain at random sample values notably deviated from their neighboring sample values, as indicated by x in FIG. 14. Given the mode of the patch image It shown in FIG. 12, it is unthinkable that an abrupt increase or decrease of the image density locally occurs in the patch image. Hence, such a phenomenon is believed to result from the aforementioned spike-like noises. It is therefore necessary to remove such noises prior to the calculation of the patch image density, paragraph 128), wherein 
the two types of cause candidates are: waste toner dropping in which waste toner that has adhered to a transfer body that transfers a toner image to a sheet, is transferred to the sheet in the image forming device ; and carrier developing in which magnetic carrier that has been mixed with toner is transferred to a sheet in the image forming device (e.g., In a case where the developing roller 44 has eccentricity, the rotation of the developing roller entails periodical density variations. In an image forming apparatus of a contact development system wherein a development process is performed with the developing roller 44 pressed against the photosensitive member 22, contact pressure between these elements is varied due to the eccentricity of the developing roller 44. Hence, the percentage of toner transfer from the developing roller 44 to the photosensitive member 22 is also varied. On the other hand, in an image forming apparatus of a non-contact development system wherein the development process is performed with the developing roller 44 spaced away from the photosensitive member 22 via a gap therebetween, an electric field produced at the gap is varied in intensity so that toner jump performance is varied. In the apparatuses of either systems, therefore, the eccentricity of the developing roller 44 entails the variations of image density, paragraph 134).  
Regarding claim 2, Hama discloses further comprising: the processor determining which of chromatic color and achromatic color is a color of the noise point in the test image, wherein the processor determines which of the waste toner dropping and the carrier developing is a cause of the noise point of which the color has been determined as the achromatic color (e.g., the hardware/software that perform the function disclosed in paragraph 135, e.g.,  Inconsistencies of a toner layer formed over the developing roller 44, such as inconsistent amounts of toner carried on the developing roller 44 and inconsistent electric charges of the toner, also constitute causative factors of the density variations. This is because if the amount of toner carried on the developing roller 44 or the electric charge amount of the toner is varied, the amount of toner transferred to the photosensitive member 22 will be varied from place to place. Such variations of toner transfer may result not only from inconsistent surface conditions of the developing roller 44 such as associated with mechanical variations occurring in the production process or with the toner fixedly adhered to the surface of the developing roller, but also from the apparatus which is allowed to stand with the developing roller 44 at standstill over an extended period of time).  
Regarding claim 3, Hama discloses wherein the processor identifies, as the original drawing part, a tint screen composed of a plurality of line images that extend in a direction crossing a vertical direction (e.g., A more specific procedure of the reverse correction 2 applied to the embodiment is described with reference to FIG. 22. The reverse correction 2 converts the sequence {Gt2(x)} into the monotonously decreasing sequence {Gt5(x)} in the narrow sense. Similarly to the reverse correction 1, the variable x is first set to a value xh corresponding to the leading end of the gradation image portion Ig of the patch image It (Step S601), paragraph 175).  

Regarding claim 4, Hama discloses wherein the processor identifies a plurality of reference marks of a predetermined shape in the test image, and identifies the original drawing part on a basis of positions of the plurality of reference marks (e.g., steps S604-S607, figure 22).  

Regarding claim 5, Hama discloses wherein the processor extracting the noise point from the test image includes: 
 	generating a first pre-process image by executing a first pre-process using a horizontal direction of the test image as a predetermined processing direction, the first pre-process including a main filter process in which a pixel value of each of focused pixels sequentially selected from the test image is converted to a conversion value that is obtained by performing a process to emphasize a difference between a pixel value of a focused area including the focused pixels and a pixel value of two adjacent areas that are adjacent to the focused area from opposite sides in the processing direction (e.g., A specific correction method is described as below. In a case where the function Gt2(x) contains the reverse region, a certain correction subject region including the reverse region is defined. The correction subject region may be defined based on the following concept, for example. First, a minimum value Gmin and a maximum value Gmax in the reverse region are determined. Next, a straight line at an angle of zero is drawn at place corresponding to any proper value G0 greater than the minimum value Gmin and less than the maximum value Gmax. Then, there are determined points Q1, Q2 at which the straight line is intersected by the evaluation-value curve Gt2(x) externally of the reverse region. A region between these points Q1 and Q2 is defined as the "correction subject region", paragraph 163, figure 19);
 	generating a second pre-process image by executing a second pre-process that includes the main filter process in which a vertical direction of the test image is used as the processing direction (e.g., procedure of the reverse correction 2 applied to the embodiment is described with reference to FIG. 22. The reverse correction 2 converts the sequence {Gt2(x)} into the monotonously decreasing sequence {Gt5(x)} in the narrow sense. Similarly to the reverse correction 1, the variable x is first set to a value xh corresponding to the leading end of the gradation image portion Ig of the patch image It (Step S601). Then, a check is made for a sampling point which is located rearwardly of the sampling point as the current subject (x=xh) and having an evaluation value greater than the evaluation value Gt2(x) for the current subject point (Step S602), paragraph 175); and 
 	extracting, as the noise point, a specific part that is common to the first pre-process image and the second pre-process image, from specific parts which are each composed of one or more significant pixels and are present in the first pre-process image and the second pre-process image (e.g., The fact that the value greater than the evaluation value Gt2(x) is present rearwardly of the current subject point means that the flat or reverse region exists rearwardly of the current subject point. If such a value exists, a data replacement process including the following steps S604 to S607 is executed. Otherwise, these steps are skipped (Step S603) and the evaluation value Gt2(x) is directly used as a corrected evaluation value Gt5(x) (Step S611), paragraph 176).  
Regarding claim 7, Hama discloses further comprising: upon determining that the cause of the noise point is the carrier developing, the processor outputting, to the image forming device, a correction command for correcting a difference between a dark potential on a surface of a photoconductor and a developing bias to be smaller, the developing bias being applied to a developing roller that develops, as the toner image, an electrostatic latent image formed on the surface of the photoconductor (e.g., The developer unit 4 is driven into rotations based on a control instruction from the engine controller 10. When the developers 4Y, 4C, 4M and 4K are selectively positioned at a predetermined developing position which abuts on the photosensitive member 22 or is away a predetermined gap from the photosensitive member 22, toner of the color corresponding to the selected developer is supplied onto the surface of the photosensitive member 22 from a developer roller 44 disposed to the selected developer which carries toner of this color and has been applied with the predetermined developing bias. As a result, the electrostatic latent image on the photosensitive member 22 is visualized in the selected toner color, paragraph 48).  
Regarding claim 8, Hama discloses further comprising: the processor recording, into a nonvolatile storage device (e.g., In FIG. 2, a reference numeral 113 represents an image memory provided in the main controller 11 in order to store the image supplied from the external apparatus, such as a host computer, via an interface 112, paragraph 53), history information concerning: a degree of defect of the noise point when it has been determined that the cause of the noise point is the carrier developing; and the correction command corresponding to a determination that the cause of the noise point is the carrier developing, wherein when it is newly determined that the cause of the noise point is the carrier developing, the processor sets content of the correction command based on the history information (referring to paragraph 112).  
Regarding claim 9, Hama discloses further comprising: the processor recording, into a nonvolatile storage device, history information concerning: a degree of defect of the noise point when it has been determined that the cause of the noise point is the carrier developing (e.g., The engine EG forms a tone patch image for tone control on the intermediate transfer belt 71 on a per-toner-color basis, the tone patch image previously designed for taking measurement of the gamma characteristics. Image densities of each tone patch image are sensed by the density sensor 60, paragraph 112); and the correction command corresponding to a determination that the cause of the noise point is the carrier developing; and upon extraction of the noise point in a new test image, the processor executing a process to determine a state of improvement of the noise point based on the history information and notifying a result of determination with regard to the state of improvement (e.g., Based on the signals from the density sensor 60, the tone characteristic calculator 123 generates tone characteristic data (the gamma characteristics of the engine EG) correlating individual tone levels of the tone patch image with the individual image densities thus detected. The tone characteristic calculator provides an output to the tone-correction table operation section 119 of the main controller 11. Based on the tone characteristics supplied from the tone characteristic calculator 123, the tone-correction table operation section 119 performs an operation for giving tone correction table data used for obtaining idealistic tone characteristics by compensating for the measured tone characteristics of the engine EG Subsequently, the tone-correction table operation section 119 updates the contents of the tone correction table 118 to the operation results, paragraph 112).  
Regarding claim 10, Hama discloses an image processing apparatus (e.g., FIG. 1 is a diagram showing an image forming apparatus according to one embodiment of the invention, paragraph 16) comprising the processor that executes processes of the image processing method according to claim 1 (remaining limitations is rejected as set forth above as claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. (Hama) (US 2005/0030562 A1) as applied to claims 1 and 5 above, and further in view of Mizes et al. (Mizes) (US 2004/0252905 A1).
Regarding claim 6, Hama discloses wherein 
the first pre-process includes: 
generating first main map data by executing the main filter process using the horizontal direction as the processing direction (e.g., the process (hereinafter, referred to as "reverse correction 1") illustrates a process for eliminating a reverse region in which, as shown in FIG. 19, the evaluation value Gt2(x) increases against the regularity of the function Gt2(x) that the evaluation value Gt2(x) should monotonously decrease with the increase of the function x. The exemplary process is particularly useful in a case where the sequence {Gt2(x)} is a monotonously decreasing sequence in a broad sense or permits the existence of a flat region, paragraph 162); 
Hama does not specifically disclose generating horizontal edge strength map data by executing an edge emphasizing filter process on the focused area and one of the two adjacent areas on the test image, using the horizontal direction as the processing direction; and 
generating the first pre-process image by correcting each pixel value of the first main map data by each corresponding pixel value of the horizontal edge strength map data, and 
the second pre-process includes: 
generating second main map data by executing the main filter process using the vertical direction as the processing direction; 
generating vertical edge strength map data by executing the edge emphasizing filter process on the focused area and one of the two adjacent areas on the test image, using the vertical direction as the processing direction; and 
generating the second pre-process image by correcting each pixel value of the second main map data by each corresponding pixel value of the vertical edge strength map data.  
Mizes discloses generating horizontal edge strength map data by executing an edge emphasizing filter process on the focused area and one of the two adjacent areas on the test image, using the horizontal direction as the processing direction; and generating the first pre-process image by correcting each pixel value of the first main map data by each corresponding pixel value of the horizontal edge strength map data (e.g., In various exemplary embodiments, for example, when the lighter object is adjacent to, or otherwise near to, the leading edge of the darker object, as shown in FIG. 17, when the charged toner particles are brought into contact with the electrostatic image, the higher potential difference of the as yet undeveloped dark region causes some toner particles to "shift away" from the nearby lighter region as that lighter region is developed, paragraph 41), and 
the second pre-process includes: 
generating second main map data by executing the main filter process using the vertical direction as the processing direction (e.g., FIG. 1 illustrates one example of a printed halftone image that exhibits the "white space" or "starvation" defect, paragraph 45); 
generating vertical edge strength map data by executing the edge emphasizing filter process on the focused area and one of the two adjacent areas on the test image, using the vertical direction as the processing direction (e.g., a printed halftone image that exhibits the "white space" or "starvation" defect. The Kani characters 110 shown in FIG. 1 are formed on a relatively lighter background 120. The process direction labeled with the arrow 140 is towards the top of the image. Thus, the top edges of the Kani characters 110 are developed first. As a result, "white spaces" 130 can be seen in the background 120 wherever the relatively lighter background 120 borders an upper edge of one of the relatively darker Kani characters 110, paragraph 45); and 
generating the second pre-process image by correcting each pixel value of the second main map data by each corresponding pixel value of the vertical edge strength map data (e.g., This occurs in regions where the electrostatic attraction of a first region, at the time a second region is developed, is sufficiently stronger than that of the second region to effectively steal toner from the second region, paragraph 48).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Hama to include generating horizontal edge strength map data by executing an edge emphasizing filter process on the focused area and one of the two adjacent areas on the test image, using the horizontal direction as the processing direction; and generating the first pre-process image by correcting each pixel value of the first main map data by each corresponding pixel value of the horizontal edge strength map data, and the second pre-process includes: generating second main map data by executing the main filter process using the vertical direction as the processing direction; generating vertical edge strength map data by executing the edge emphasizing filter process on the focused area and one of the two adjacent areas on the test image, using the vertical direction as the processing direction; and 
generating the second pre-process image by correcting each pixel value of the second main map data by each corresponding pixel value of the vertical edge strength map data as taught by Mize. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Hama by the teaching of Mizes to have better image quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672